Per Curiam.

On the 6th day of April, 1950, the respondent was convicted in the United States District Court for the Southern District of New York, upon his plea of guilty, of the crime of offering, promising and giving a bribe to an officer of the Treasury Department of the United States (U. S. Code, tit. 18, § 201). On the 20th day of April, 1950, the District Judge suspended the imposition of a prison sentence, placed the respondent on probation for five years, subject to the standing probation order of the court and fined respondent $5,000, the fine to be paid within sixty days and the payment of the fine to be a condition of probation.
The offense, for which respondent was convicted, is a felony as defined in section 1 of title 18 of the United States Code, and also is a felony under the law of the State of New York (Penal Law, § 378).
In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceases to be an attorney and counselor at law, or to be competent to practice law as such, and respondent’s name should, by order of this court, be struck from the roll of attorneys.
Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. concur.
Respondent’s name struck from the roll of attorneys and counselors at law of the State of New York.